Exhibit 10.3

 

LIT/CPPT LEHIGH VENTURE LLC

 

LIMITED LIABILITY COMPANY AGREEMENT

 

DATED AS OF OCTOBER 18, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article 1  DEFINED TERMS

1

1.1  Definitions

1

1.2  Construction

7

 

 

Article 2  CONTINUATION; TERM

7

2.1  Continuation

7

2.2  Name

7

2.3  Term

7

2.4  Registered Office; Registered Agent

7

2.5  Principal Office; Other Office

7

2.6  Qualification in Other Jurisdictions

7

2.7  No State-Law Partnership

8

2.8  Limited Liability Company Agreement

8

 

 

Article 3  PURPOSE AND POWERS OF THE COMPANY

8

3.1  Purpose

8

3.2  Powers of the Company

8

 

 

Article 4  CAPITAL CONTRIBUTIONS, LOANS AND CREDIT ENHANCEMENT OBLIGATIONS

8

4.1  Initial Capital Contributions

8

4.2  Additional Capital Contributions

8

4.3  Failure to Make Capital Contributions

9

4.4  Return of Contributions

10

4.5  Capital Contributions and Loans Generally

10

4.6  Capital Account

10

4.7  Credit Enhancement

11

 

 

Article 5  MEMBERS

12

5.1  Limited Authority

12

5.2  Reimbursements

12

5.3  Liability to Third Parties

12

5.4  Member’s Membership Interest

12

 

 

Article 6  MANAGEMENT

12

6.1  Management

12

6.2  [Reserved.]

15

6.3  Meetings of Members; Voting

15

 

 

Article 7  ALLOCATIONS AND DISTRIBUTIONS

16

7.1  Allocations

16

7.2  Regulatory Allocations

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

7.3  Tax Allocations

17

7.4  Distributions

18

7.5  Limitations on Distributions

18

7.6  Withholding

18

7.7  Special Allocation

19

7.8  Loan Proceeds Distribution

19

 

 

Article 8  BOOKS AND RECORDS

19

8.1  Records and Accounting

19

8.2  Fiscal Year

19

8.3  Reports

19

8.4  Accounts

20

8.5  Other Information

20

8.6  Company Funds

20

8.7  Annual Budgets

20

 

 

Article 9  TAX MATTERS

21

9.1  Tax Matters

21

9.2  Tax Returns

21

9.3  Tax Elections

21

9.4  Taxation as Partnership

21

9.5  REIT Compliance

21

 

 

Article 10  LIMITATION ON LIABILITY; INDEMNIFICATION AND CONFLICT OF INTERESTS

22

10.1  Limitation on Liability

22

10.2  Indemnification of Covered Persons

23

10.3  Nonexclusivity of Rights

23

10.4  Insurance

24

10.5  Savings Clause

24

10.6  Conflicts of Interest and Transactions with Affiliates

24

 

 

Article 11  RESTRICTIONS ON TRANSFER; EXIT MECHANISM

25

11.1  Withdrawal or Transfer

25

11.2  Substitute Member

25

11.3  Rights of Assignees

25

11.4  Forced Sale

26

 

 

Article 12  DISSOLUTION, LIQUIDATION AND TERMINATION

27

12.1  No Dissolution

27

12.2  Events Causing Dissolution

27

12.3  Notice of Dissolution

27

12.4  Liquidation

27

12.5  Termination

28

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

12.6  Claims of the Members

28

12.7  Deficit Capital Accounts

28

 

 

Article 13  MISCELLANEOUS

28

13.1  Notices

28

13.2  Offset

30

13.3  Amendment or Modification

30

13.4  Entire Agreement

30

13.5  Post-Acquisition Costs

30

13.6  Effect of Waiver or Consent

30

13.7  Equitable Relief; Remedies Cumulative

30

13.8  Binding Effect

30

13.9  Governing Law; Severability

30

13.10  Further Assurances

31

13.11  Waiver of Certain Rights

31

13.12  Opt-out of Article 8 of the Uniform Commercial Code

31

13.13  No Third Party Beneficiaries

31

13.14  Delivery by Electronic Means

31

13.15  Headings

31

13.16  Representation

31

13.17  Counterparts

32

 

iii

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

Additional Capital

1, 8

Adjusted Capital Account Deficit

1

Administrative Member

1

Affiliate

2

Agreement

2

Altus Appraisal

2, 26

Annual Budget

2

Available Cash Flow

2

Book Value

2

Business Day

2

Capital Account

2

Capital Contribution

2

Capital Contribution Quotient

2

Cash Needs

3

Certificate

3

Code

3

Company

1, 3

control

2

Covered Person

3

CPPT

1

Credit Enhancement

11

Crow

2

Default Amount

3, 9

Default Member

3, 9

Default Notice

3, 9

Delaware Act

3

Depreciation

3

Distribution Percentages

4

Effective Date

1

Fiscal Year

4, 19

Forced Sale Notice

4, 26

Governmental Entity

4

Improvements

4

Initial Capital Contributions

8

Lehigh

1

Lion

1

Liquidating Trustee

4, 27

LIT

4

Loan Documents

4

Lock-Out Date

4

Major Decisions

14

Member

1, 4

Member Minimum Gain

4

 

iv

--------------------------------------------------------------------------------


 

Member Nonrecourse Debt

4

Member Nonrecourse Deductions

4

Members

1

Membership Interest

4

Minimum Gain

5

Net Loss

5

Net Profit

5

Non-Defaulting Member

9

Nonrecourse Deductions

5

Non-Triggering Member

5, 26

Owner

5, 2

Percentage Interest

6

Permitted Transferee

6, 25

Person

6

Priority Preference Amount

6

Project

1

Project Loan

6

Purchase Agreement

1

Regulatory Allocations

6, 17

REIT

6

Sales Price

6, 26

Subsidiary

6

Taxable Year

6

Transfer

6

Treasury Regulations

6

Triggering Member

26

Undistributed Capital

6

Undistributed Priority Capital

7

 

v

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

OF

LIT/CPPT LEHIGH VENTURE LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of LIT/CPPT LEHIGH VENTURE LLC (the
“Company”) is made and entered into as of October 18, 2012 (the “Effective
Date”), by and between LIT Industrial Limited Partnership, a Delaware limited
partnership (“Lion”) and  CPPT LEHIGH LLC, a Delaware limited liability company
(“CPPT”).  Lion and CPPT are sometimes hereinafter referred to collectively as
the “Members” and individually as a “Member.”

 

BACKGROUND:

 

A.            Pursuant to that certain Purchase and Sale Agreement (the
“Purchase Agreement”), dated as of the Effective Date, between Lehigh Valley
South Industrial, LLC (“Lehigh”) and the Company, the Company is acquiring a
project known as Lehigh Valley South, a 315,000 square foot industrial building
located in Lehigh Valley, Pennsylvania (the “Project”).

 

B.            The Capital Contributions funded by CPPT and Lion, respectively,
in connection with (i) the Company’s acquisition of the Project, (ii) pay-off of
the existing mortgage indebtedness of the Project and (iii) payment of state
transfer taxes and other closing costs are identified on Schedule I to the
Agreement.

 

C.            Lion and CPPT are forming the Company to acquire and hold the
Project.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

 

ARTICLE 1
DEFINED TERMS

 

1.1          Definitions.  Unless the context otherwise requires, the terms
defined in this Article 1 shall, for the purposes of this Agreement, have the
meanings herein specified.

 

“Additional Capital” has the meaning set forth in Section 4.2(a).

 

“Adjusted Capital Account Deficit” means with respect to any Member’s Capital
Account as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Member’s Capital
Account balance shall be:  reduced for any items described in Treasury
Regulation §1.704-1(b)(2)(ii)(d)(4), (5), and (6); and increased for any amount
such Member is obligated to contribute or is treated as being obligated to
contribute to the Company pursuant to Treasury Regulation §1.704-1(b)(2)(ii)(c)
(relating to partner liabilities to a partnership) or §1.704-2(g)(1) and
§1.704-2(i) (relating to minimum gain).

 

“Administrative Member” means LIT Industrial Limited Partnership and any
permitted successor as Administrative Member.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person.  As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agreement” means this Limited Liability Company Agreement, as amended,
modified, supplemented or restated from time to time.

 

“Altus Appraisal” has the meaning set forth in Section 11.4(a).

 

“Annual Budget” means the annual budget of the Company prepared in accordance
with Section 8.7 for each Fiscal Year.  The Annual Budget shall consist of:

 

(a)           an “operating budget” for the Company for the Fiscal Year in
question, which shall include a forecast of income and budgeted expenses and
cash flow (prepared on a cash basis) to be derived from or to be paid with
respect to the operations of the Company for the applicable Fiscal Year; and

 

(b)           an “annual business plan” for  the Company for the Fiscal Year in
question, which shall include projected dates for significant capital
expenditures, a narrative description of a proposed operating plan for the
Company for the applicable Fiscal Year, a list and description of any material
events that may impact (either favorably or unfavorably) the operations of the
Company, the proforma leasing guidelines for the Project and such other
information that the Members determine is relevant and material to the
operations of the Company.

 

“Available Cash Flow” means, for any period, the excess of (a) all cash from
whatever source (including cash flow derived from operations, cash flow from the
sale of the Project and Capital Contributions) received by the Company over (b)
all cash expenses paid by the Company.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation §§1.704-1(b)(2)(iv)(d)
through (g).

 

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which commercial banks in the State of Texas are authorized or required by law
to close.

 

“Capital Account” means, with respect to any Member, the account maintained for
such Member in accordance with the provisions of Section 4.6.

 

“Capital Contribution” means any contribution by a Member to the capital of the
Company, including Lion’s deemed contribution of its interest in the Project as
described in the Background section.

 

“Capital Contribution Quotient” means the quotient obtained by dividing (a) the
aggregate Capital Contributions actually made by the Default Member to the
Company by (b) the

 

2

--------------------------------------------------------------------------------


 

amount determined in the preceding clause (a) plus 150% of the aggregate Default
Amounts of the Default Member funded by the Non-Defaulting Member as to which
the Non-Defaulting Member did not elect to increase its Undistributed Priority
Capital.

 

“Cash Needs” means (a) all expenditures or reimbursements contemplated by or
required by the Annual Business Plan, and (b) funds necessary for the payment by
the Company of property taxes, special taxes, assessments, utilities, insurance
costs, and similar types of operating costs and expenses the payment of which
cannot be deferred by the Company without adverse consequences to the Company or
the Members.

 

“Certificate” means the Certificate of Formation and any and all amendments
thereto and restatements thereof filed on behalf of the Company with the Office
of the Secretary of State of the State of Delaware pursuant to the Delaware Act.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding federal tax statute enacted after the date of this Agreement.

 

“Company” means LIT/CPPT Lehigh Venture, LLC, a Delaware limited liability
company.

 

“Covered Person” means a Member, any Affiliate of a Member, any officer,
director, shareholder, partner, employee, representative or agent of a Member,
or their respective Affiliates, or any employee of the Company or its
Subsidiaries.

 

“CPPT Parent” means Clarion Partners Property Trust, Inc., a Maryland
corporation.

 

“Default Amount” has the meaning set forth in Section 4.3(a).

 

“Default Contribution” has the meaning set forth in Section 4.3(a).

 

“Default Member” has the meaning set forth in Section 4.3(a).

 

“Default Notice” has the meaning set forth in Section 4.3(a).

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §18
101 et seq. and any successor statute, as amended from time to time.

 

“Depreciation” means for each Taxable Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such year or other period, except that if the Book Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Taxable Year (as a result of the revaluation of such asset or its contribution
to the Company by a Member), Depreciation shall be an amount that bears the same
ratio to such beginning Book Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such Taxable Year bears to
such beginning adjusted tax basis; provided that if the beginning adjusted tax
basis is zero, Depreciation for such Taxable Year shall be determined with
reference to such beginning Book Value using any reasonable method selected by
the Administrative Member; and provided further that

 

3

--------------------------------------------------------------------------------


 

Depreciation for any property as to which the Company uses the “remedial
allocation method” shall be computed in accordance with Treasury Regulation
§1.704-3(d)(2).

 

“Distribution Percentages” shall mean, with respect to a Member, the percentage
of Available Cash Flow distributable to such Member pursuant to Section 7.4(d). 
Lion’s Distribution Percentage will be 50% and CPPT’s Distribution Percentage
will be 50%, subject to adjustment as provided in Section 4.3.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.2.

 

“Forced Sale Notice” has the meaning set forth in Section 11.4(a).

 

“Governmental Entity” means the United States of America or any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Improvements” means the building and the related on and off-site improvements
constructed as part of the Project.

 

“Liquidating Trustee” has the meaning set forth in Section 12.4.

 

“LIT” means Lion Industrial Trust, a Maryland real estate investment trust.

 

“Loan Documents” means all note(s), mortgage(s), loan agreement(s) and other
documents that shall be executed and delivered by the Owner to a lender in
connection with the Project Loan.

 

“Lock-Out Date” means April 1, 2013.

 

“Member” means CPPT or Lion, as the context may require.

 

“Member Minimum Gain” means an amount determined by computing, with respect to
each Member Nonrecourse Debt, the Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a nonrecourse liability, determined in
accordance with Treasury Regulation §1.704-2(i)(3).

 

“Member Nonrecourse Debt” means nonrecourse Company debt for which one or more
Members bears an economic risk of loss, determined in accordance with Treasury
Regulation §1.704-2(b)(4).

 

“Member Nonrecourse Deductions” mean, for each Taxable Year, the Company
deductions which are attributable to Member Nonrecourse Debt and are
characterized as “partner nonrecourse deductions” under Treasury Regulation
§1.704-2(i)(1).

 

“Membership Interest” means a Member’s interest in the Company including such
Member’s share of the profits and losses of the Company and such Member’s rights
to receive

 

4

--------------------------------------------------------------------------------


 

distributions of the Company’s assets in accordance with the provisions of this
Agreement and the Delaware Act.

 

“Minimum Gain” means an amount determined by computing, with respect to each
nonrecourse liability of the Company, the amount of gain (of whatever
character), if any, that would be realized by the Company if it disposed of (in
a taxable transaction) the Company property subject to such liability in full
satisfaction thereof, and by then aggregating the amounts so computed.  Such
amount shall be determined in a manner consistent with Treasury Regulation
§1.704-2(d).

 

“Net Profit” or “Net Loss” means for each Taxable Year (or other period) the
Company’s net taxable income or loss for that Taxable Year (or other period)
computed for federal income tax purposes (including all items of Company income,
gain, loss or deduction regardless of whether such items are required to be
separately stated under Section 702(a) of the Code), with the following
adjustments:

 

Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in determining Net Profit or Net Loss shall be
added to such Net Profit or Net Loss;

 

Any expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as Section 705(a)(2)(B) expenditures pursuant to Treasury Regulation
§1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing Net
Profit or Net Loss shall be subtracted from such Net Profit or Net Loss;

 

In any case where, in accordance with Treasury Regulation
§1.704-1(b)(2)(iv)(e) or (f), Company property is revalued on the books of the
Company to reflect its fair market value, the amount of such upward or downward
adjustment (to the extent not previously taken into account) shall be taken into
account as gain or loss from a taxable disposition of such property for purposes
of computing Net Profit or Net Loss;

 

Gain or loss resulting from any disposition of Company property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from such
Book Value; and

 

In lieu of the depreciation, amortization and other cost recovery deductions
taken into account for federal income tax purposes, Depreciation shall be taken
into account in computing Net Profit or Net Loss.

 

“Nonrecourse Deductions” mean, for each Taxable Year, the Company deductions
that are characterized as “nonrecourse deductions” under Treasury Regulation
§1.704-2(b)(1).

 

“Non-Triggering Member” has the meaning set forth in Section 11.4(a).

 

“Owner” means the subsidiary (whether one or more) of the Company that owns the
Project.

 

5

--------------------------------------------------------------------------------


 

“Percentage Interest” means the Membership Interest of a Member, expressed as a
percentage of one hundred percent.  CPPT’s Percentage Interest will be 50% and
Lion’s Percentage Interest will be 50%.

 

“Permitted Transferee” has the meaning set forth in Section 11.1.

 

“Person” includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

 

“Priority Preference Amount” means, with respect to each Member, an aggregate
amount computed like interest at a rate equal to 15% per annum, compounded
annually, on the outstanding balance from time to time during the applicable
period of such Member’s Undistributed Priority Capital.

 

“Project Loan” means the loan obtained by the Company with respect to the
Project and any extension or refinancing of such loan.

 

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.

 

“Regulatory Allocations” has the meaning set forth in Section 7.2(g).

 

“Responsible Member” has the meaning set forth in Section 4.7(b).

 

“Sales Price” has the meaning set forth in Section 11.4(a).

 

“Subsidiary” means a wholly owned subsidiary of the Company, formed as a limited
liability company or such other type of business entity as the Members may
determine.

 

“Taxable Year” means the Company’s taxable year for federal income tax purposes
determined pursuant to Section 706(b) of the Code and Section 9.3 of this
Agreement.

 

“Transfer” has the meaning set forth in Section 11.1.

 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“Triggering Member” has the meaning set forth in Section 11.4(a).

 

“Undistributed Capital” means, with respect to each Member, the amount in a
special recordkeeping account maintained by the Company for such Member equal
to:  (a) any Capital Contributions made (or deemed made) by such Member (or by a
predecessor in interest to such Member, to the extent applicable) to the Company
on or after the Effective Date pursuant to Section 4.1, Section 4.2 and
Section 4.3(a) (but only to the extent the Member does not elect to treat a
Capital Contribution pursuant to Section 4.3(a) as Undistributed Priority
Capital); reduced (but not below zero) by (b) the cash distributions made to
such Member pursuant to Section 7.4(c).

 

6

--------------------------------------------------------------------------------


 

“Undistributed Priority Capital” means, with respect to each Member, the amount
in a special recordkeeping account maintained by the Company for such Member
equal to:  (a) the amount of any additional Capital Contribution made by such
Member pursuant to Section 4.3(a) which such Member elected (or was deemed to
have elected) to treat as Undistributed Priority Capital; reduced by (but not
below zero) (b) the cash distributions made to such Member pursuant to
Section 7.4(b).

 

1.2          Construction.  Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter.  All
references to Articles and Sections refer to articles and Sections of this
Agreement (unless the context otherwise requires), and all references to
Exhibits and Schedules are to Exhibits and Schedules, respectively, attached
hereto (unless the context otherwise requires), each of which is made a part
hereof for all purposes.

 

ARTICLE 2
CONTINUATION; TERM

 

2.1          Continuation.  The Company was organized as a Delaware limited
liability company by the filing on September 25, 2012 of a Certificate with the
Office of the Secretary of State of the State of Delaware under and pursuant to
the Delaware Act.

 

2.2          Name.  The business and affairs of the Company shall be conducted
under the name “LIT/CPPT Lehigh Venture, LLC” or such other name or names as the
Company shall adopt for such purpose.  The Administrative Member, in its sole
discretion, may change the name of the Company at any time and from time to time
upon prior written notice to CPPT.

 

2.3          Term.  The term of the Company commenced on the date the
Certificate was filed in the Office of the Secretary of State of the State of
Delaware and shall continue indefinitely unless the Company is dissolved in
accordance with the provisions of Section 12.5.

 

2.4          Registered Office; Registered Agent.  The registered office of the
Company required by the Delaware Act to be maintained in the State of Delaware
shall be the office of the initial registered agent named in the Certificate or
such other office (which need not be a place of business of the Company) as the
Administrative Member may designate from time to time in the manner provided by
law.  The registered agent of the Company in the State of Delaware shall be the
initial registered agent named in the Certificate or such other Person or
Persons as the Administrative Member may designate from time to time in the
manner provided by law.

 

2.5          Principal Office; Other Office.  The principal place of business
and office of the Company shall be located at the offices of the Administrative
Member, 2650 Cedar Springs Road, Suite 850, Dallas Texas 75201, or such other
place of business and office as the Administrative Member may designate.

 

2.6          Qualification in Other Jurisdictions.  The Administrative Member
shall cause the Company to be qualified, formed or registered under assumed or
fictitious name statutes or similar laws in any jurisdiction in which the
Company transacts business.

 

7

--------------------------------------------------------------------------------


 

2.7          No State-Law Partnership.  The Members intend that the Company
shall not be a partnership (including, without limitation, a limited
partnership) or joint venture, and that no Member shall be a partner or joint
venturer of any other Member, and this Agreement shall not be construed to the
contrary.  The Members intend that the Company shall be treated as a partnership
for federal and, if applicable, state and local income tax purposes, and each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.

 

2.8          Limited Liability Company Agreement.  The Members hereby execute
this Agreement for the purpose of establishing the affairs of the Company and
the conduct of its business in accordance with the provisions of the Delaware
Act.  Each Member acknowledges that, during the term of this Agreement, the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement.

 

ARTICLE 3
PURPOSE AND POWERS OF THE COMPANY

 

3.1          Purpose.  The primary purpose of the Company is to own and operate
the Project and engage in other activities incidental to such ownership and
operations.  The Company may engage in any and all activities as may be
necessary, incidental or convenient to such primary purpose, but otherwise shall
not engage in any other business or activity.

 

3.2          Powers of the Company.  The Company shall have the power and
authority to take any and all actions necessary, appropriate, proper, advisable,
incidental or convenient to or for the furtherance of the purpose set forth in
Section 3.1.

 

ARTICLE 4
CAPITAL CONTRIBUTIONS, LOANS AND
CREDIT ENHANCEMENT OBLIGATIONS

 

4.1          Initial Capital Contributions.  As of the Effective Date, and as
part of the acquisition of the Project by the Company from Lehigh, Lion will be
deemed to have contributed to the Company Lion’s 50% beneficial ownership in the
Project.  For Capital Account and Initial Capital Contribution purposes, the
Members acknowledge and agree that the aforementioned contribution by Lion to
the Company shall be valued at, and Lion’s Capital Account shall be credited in
exchange therefor, the amount of $9,921,202.56.  As of the Effective Date, and
after giving effect to the deemed contribution by Lion and the initial cash
payments made by the Members set forth on Schedule I, the Members have made
Capital Contributions to the Company (collectively, “Initial Capital
Contributions”) as more particularly set forth on Schedule I attached to this
Agreement.

 

4.2          Additional Capital Contributions.

 

(a)           In addition to the Capital Contributions made by the members
pursuant to Section 4.1, the Members shall contribute capital (the “Additional
Capital”) to the Company, pro rata to their respective Percentage Interests as
provided in this Section 4.2.  The Administrative Member may call for
contribution of Additional Capital (i) for Capital Contributions approved by the
Members pursuant to Section 6.1(c) and (ii) when and as required

 

8

--------------------------------------------------------------------------------


 

to satisfy the Cash Needs of the Company or any Subsidiary.  If Administrative
Member fails to request a contribution of Additional Capital within 5 days of
CPPT’s written request to do so, CPPT may call for contribution of Additional
Capital in the amount previously approved by the Members or in an amount
necessary to satisfy the anticipated Cash Needs of the Company for the next
60-day period, whichever is applicable.  In addition, either Member may call for
contribution of Additional Capital pursuant to Section 4.7(b) or (c), and
certain contributions of Additional Capital shall be deemed to have been made as
provided in Section 4.7(b) and (c).

 

(b)           Any call for Additional Capital must be in writing, specifying the
aggregate amount of Additional Capital called for contribution, the purpose for
which such Additional Capital is being called and the date by which the
Additional Capital is to be contributed to the Company (which date shall be not
less than fifteen (15) days from the date such capital call is given to the
Members).

 

4.3          Failure to Make Capital Contributions.

 

(a)           If any Member fails to make a contribution of Additional Capital
required pursuant to Section 4.2 on or prior to the contribution date specified
in the applicable contribution notice, then a Member may send an additional
notice (the “Default Notice”) to the Member failing to make such Capital
Contribution, notifying the non-contributing Member of its failure to make such
Capital Contribution, the amount to be contributed, the date such Capital
Contribution was due, and requesting that such Capital Contribution be made
immediately.  If a Member fails to make such Capital Contribution within five
Business Days after receiving such a Default Notice, then the Member failing to
make such Capital Contribution shall be considered to have committed a default,
and such Member shall be subject to the provisions of this Section 4.3(a) (such
Member is referred to as the “Default Member” and the amount that such Member
failed to contribute is referred to as the “Default Amount”) and the Member
other than the Default Member (the “Non-Defaulting Member”) shall have the right
to contribute an amount to the Company equal to the Default Amount and the
Members acknowledge and agree that any such contribution (a “Default
Contribution”) made by a Non-Defaulting Member on behalf of a Default Member
shall be deemed to be an additional Capital Contribution made by such
Non-Defaulting Member to the Company and upon making any such Default
Contribution the Non-Defaulting Member may elect by notice to the Company to
either (i) increase the Undistributed Priority Capital of the Non-Defaulting
Member by the amount of the Default Contribution made by the Non-Defaulting
Member, or (ii) adjust the Distribution Percentages of the Members pursuant to
Section 4.3(b).  If the Non-Defaulting Member does not give notice to the
Company electing either option at the time the Non-Defaulting Member makes such
Default Contribution, the Non-Defaulting Member shall be deemed to have elected
to increase the Undistributed Priority Capital of the Non-Defaulting Member by
the amount of such Default Contribution.

 

(b)           If the Non-Defaulting Member elects to adjust the Distribution
Percentages of the Non-Defaulting Member and of the Default Member as provided
in Section 4.3(a), effective as of the date the Default Contribution is made by
the Non-Defaulting Member, the Distribution Percentage of the Default Member
will be reduced to equal the percentage obtained by multiplying the Capital
Contribution Quotient of the Default Member by the Default Member’s Distribution
Percentage, and the Non-Defaulting Member’s Distribution Percentage

 

9

--------------------------------------------------------------------------------


 

shall be increased by the amount of the reduction of the Default Member’s
Distribution Percentage.

 

4.4          Return of Contributions.  A Member shall not be entitled to the
return of any part of its Capital Contributions or to be paid interest in
respect of either its Capital Account or its Capital Contributions.  An unrepaid
Capital Contribution is not a liability of the Company or of any Member.  A
Member shall not be required to contribute or to lend any cash or property to
the Company to enable the Company to return any Member’s Capital Contributions.

 

4.5          Capital Contributions and Loans Generally.  Except to the extent
otherwise expressly provided in this Agreement or by law:

 

(a)           no Member shall be obligated to contribute capital or make loans
to the Company;

 

(b)           no Member may withdraw any part of its capital from the Company;

 

(c)           loans by a Member to the Company shall not be considered a Capital
Contribution, shall not increase the Capital Account of the lending Member, and
shall not result in the adjustment of any Member’s Membership Interest in the
Company, and the repayment of such loans by the Company shall not decrease the
Capital Account of the Member making the loans;

 

(d)           no interest shall be paid on any capital contributed to the
Company by any Member; and

 

(e)           under any circumstances requiring a return of all or any portion
of a Capital Contribution, no Member shall have the right to receive property
other than cash.

 

4.6          Capital Account.  A Capital Account shall be established and
maintained for each Member on the books and records of the Company in accordance
with this Section 4.6.

 

(a)           Each Member’s Capital Account shall be:

 

(i)            increased by (A) the amount of money contributed by that Member
to the Company, (B) the fair market value of property contributed by that Member
to the Company (net of liabilities secured by the contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code), and (C) allocations to that Member of Company income and gain (or items
thereof), including income and gain exempt from tax and income and gain
described in Treasury Regulation §1.704-1(b)(2)(iv)(g), but excluding income and
gain described in Treasury Regulation §1.704-1(b)(4)(i), and

 

(ii)           decreased by (A) the amount of money distributed to that Member
by the Company, (B) the fair market value of property distributed to that Member
by the Company (net of liabilities secured by the distributed property that the
Member is considered to assume or take subject to under Section 752 of the
Code), (C) allocations to that Member of expenditures of the Company described
in Section 705(a)(2)(B) of the Code; and (D) allocations of Company loss and
deduction (or items thereof), including loss and deduction described in

 

10

--------------------------------------------------------------------------------


 

Treasury Regulation §1.704-1(b)(2)(iv)(g), but excluding items described in
clause (ii)(C) above and loss or deduction described in Treasury Regulation
§1.704-1(b)(4)(i) or §1.704-1(b)(4)(iii).

 

(b)           Each Member’s Capital Account also shall be maintained and
adjusted as permitted by the provisions of Treasury Regulation
§1.704-1(b)(2)(iv)(f) and as required by the other provisions of Treasury
Regulation §§1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments to
reflect the allocations to the Members of depreciation, depletion, amortization,
and gain or loss as computed for book purposes rather than the allocation of the
corresponding items as computed for tax purposes, as required by Treasury
Regulation §1.704-1(b)(2)(iv)(g).

 

(c)           On the transfer of all or part of a Membership Interest, the
Capital Account of the transferor that is attributable to the transferred
Membership Interest or part thereof shall carry over to the transferee Member in
accordance with the provisions of Treasury Regulation §1.704-1(b)(2)(iv)(l).

 

4.7          Credit Enhancement.

 

(a)           If a Project Loan approved by the Members contemplates credit
support by the Members, then Lion (or another credit-worthy Affiliate) and CPPT
(or another credit-worthy Affiliate) will each provide a guaranty of
non-recourse carve-outs and/or an environmental indemnity (the “Credit
Enhancement”), all in form reasonably satisfactory to Lion and CPPT.  Lion and
CPPT shall not be obligated to provide any repayment guaranty of any such
Project Loan in the absence of the mutual agreement of Lion and CPPT to do so. 
In the event that Lion and CPPT do elect to provide any such repayment guaranty
in connection with any Project Loan, the amount of such repayment guaranty shall
be maintained until the Project is sold or such Project Loan is refinanced. 
Neither Lion nor CPPT shall be required to increase any such repayment guaranty
in order to maintain or refinance any Project Loan on its original terms.  Any
Credit Enhancement provided by Lion or CPPT under this Section 4.7(a) shall be
for the benefit of the lender or lenders providing the Project Loan, not the
Company.

 

(b)           If any Member (the “Responsible Member”) (or an Affiliate of the
Responsible Member) (i) breaches any financial covenant, (ii) breaches any
restriction imposed by the terms of the Project Loan on transfer of direct or
indirect interest in the Company, (iii) breaches any “bad-boy” covenant under a
non-recourse carve-out agreement provided in connection with a guaranty or
indemnity for a Project Loan, or (iv) is responsible for any other liability to
the lender providing the Project Loan arising from the gross negligence, willful
misconduct or breach of this Agreement by the Responsible Member (or its
Affiliate), such Responsible Member will be solely responsible for curing the
breach and/or absorbing all costs due to the liability without expense to the
Company, applicable Subsidiary or other Member, and any amounts paid by such
Responsible Member with respect to such breach or liability shall not be treated
as a Capital Contribution by such Responsible Member.  In the event that the
other Member (or its Affiliate) is required to make any Credit Enhancement
payment as a result of such breach or liability, all of such amounts shall be
treated as a Default Contribution by such other Member.

 

(c)           Subject to the terms of Section 4.7(b), if demand is made for
payment under any guaranty or indemnity provided by CPPT or Lion (or their
respective Affiliates) to a

 

11

--------------------------------------------------------------------------------


 

Company lender pursuant to Section 4.7(a), then upon demand by CPPT or LIT, as
applicable, the Members shall contribute to the Company, pro rata to their
Percentage Interests, such sums as may be required for the applicable Subsidiary
to pay or perform the guaranteed or indemnified obligation or, in the event the
obligation has been paid pursuant to the Credit Enhancement, to reimburse to
party making such payment pursuant to the Credit Enhancement.  Except as
provided in Section 4.7(b), any payment pursuant to the Credit Enhancement shall
be deemed to be a Capital Contribution by the Member making (or whose Affiliate
makes) such payment, provided that a Member shall not receive Capital
Contribution credit both for making and contributing for the reimbursement of
the same payment by such Member or its Affiliate.

 

ARTICLE 5
MEMBERS

 

5.1          Limited Authority.  Except as provided in this Agreement, no Member
shall have the authority or power to act for or on behalf of the Company, to do
any act that would be binding on the Company, or to incur any expenditures on
behalf of the Company.

 

5.2          Reimbursements.  The Company shall reimburse any Member for all
ordinary and necessary out-of-pocket expenses incurred by such Member on behalf
of the Company.  The Administrative Member’s determination, with the consent of
the other Member, of which expenses may be reimbursed to a Member and the amount
of such expenses shall be conclusive.  Such reimbursement shall be treated as an
expense of the Company and shall not be deemed to constitute a distributive
share of Profits or a distribution or return of capital to any Member.

 

5.3          Liability to Third Parties.  Except for (and to the extent of) any
Credit Enhancement provided by a Member (or its Affiliate) to a Company lender,
no Member shall be liable for any debt, obligation or liability of the Company.

 

5.4          Member’s Membership Interest.  A Member’s Membership Interest shall
for all purposes be personal property.  No Member has any interest in any
specific Company property.

 

ARTICLE 6
MANAGEMENT

 

6.1          Management.

 

(a)           Management by the Administrative Member.  The Administrative
Member shall manage the investments, business and day-to-day affairs of the
Company, subject, however, to the provisions of Section 6.1(c) with respect to
Major Decisions, and any other provisions of this Agreement establishing
restrictions, limitations or requirements on the investments, business and
day-to-day affairs of the Company.  The Administrative Member shall manage the
investments, business and day-to-day affairs of the Company in accordance with
the Annual Budget adopted pursuant to (and in accordance with) Section 8.7 and
6.1(c)(i).  Any action taken by the Administrative Member in accordance with the
terms of this Agreement shall constitute the act of and serve to bind the
Company.  The Administrative Member shall not delegate any of its rights or
powers to manage and control the business affairs of the Company without the
prior written consent of the Members

 

12

--------------------------------------------------------------------------------


 

(b)           Specific Authority of Administrative Member.  Subject to the
restrictions set forth herein, Administrative Member shall have, and is hereby
granted, full and complete power, authority, and discretion to take such action
for and on behalf of the Company, and in its name, as Administrative Member
deems necessary or appropriate to carry out the purposes for which the Company
was organized.  Without limiting the generality of the foregoing, but subject to
the other restrictions contained herein, Administrative Member shall have full
and complete power, authority, and discretion, on such terms and conditions as
the Administrative Member shall deem appropriate, to:

 

(i)            acquire, hold, and maintain the Investment and exercise all
rights, powers, privileges and other incidents of ownership or possession with
respect to the Investment, (provided that Administrative Member may not sell,
transfer, pledge or dispose of the Investment without first obtaining CPPT’s
written consent);

 

(ii)           open, maintain and close bank accounts and draw checks or other
orders for the payment of money and open, maintain and close brokerage, money
market fund and similar accounts;

 

(iii)          hire for usual and customary payments and expenses consultants,
brokers, attorneys, accountants and such other agents for the Company as it may
deem necessary or advisable, and authorize any such agent to act for and on
behalf of the Company;

 

(iv)          directly or indirectly, operate any business normal or customary
in connection with the ownership of the Investment;

 

(v)           collect all income accruing to the Company and pay all costs and
expenses of the Company, whether capital or otherwise;

 

(vi)          pay any debts and other obligations of the Company;

 

(vii)         pay all taxes, assessments, rents and other impositions applicable
to the assets of the Company and undertake when appropriate and necessary any
action or proceeding seeking to reduce such taxes, assessments, rents or other
impositions;

 

(viii)        procure and maintain with responsible companies such insurance as
may be available in such amounts and covering such risk as is deemed reasonably
necessary or appropriate by Administrative Member;

 

(ix)          enter into, execute, maintain and/or terminate contracts,
undertakings, agreements and any and all other documents and instruments in the
name of the Company, and do or perform all such things as may be necessary or
advisable in furtherance of the Company’s powers, objects or purposes or to the
conduct of the Company’s activities;

 

(x)           act as the “tax matters partner” under the Code and in any similar
capacity under state, local or foreign law; and

 

(xi)          make, at the request of a Member, any and all elections for
Federal, state, local and foreign tax matters, including any election to adjust
the basis of

 

13

--------------------------------------------------------------------------------


 

Company property pursuant to Sections 734(b), 743(b) and 754 of the Code or
comparable provisions of state, local or foreign law.

 

(c)           Limitations on Power and Authority of Administrative Member; Major
Decisions.

 

Except as otherwise specifically provided herein, no action shall be taken, sum
expended or obligation incurred by the Administrative Member (in connection with
the Company’s business) or the Company to effectuate the matters described below
(the “Major Decisions”) unless it has been approved by all of the Members:

 

(i)            approve the Annual Budget or any sale, transfer, exchange,
mortgage, financing, hypothecation or encumbrance of all or any part of the
Company’s assets, or any lease of all or substantially all of the Project;
provided, however, that the Administrative Member may, in each case to the
extent included in the Annual Budget, as the case may be,  make incidental
sales, exchanges, conveyances or transfers of Company personalty or fixtures in
the ordinary course of business;

 

(ii)           (A) determination of major accounting policies, including
selection of accounting methods and making various decisions regarding treatment
and allocation of transactions for federal and state income, franchise or other
tax purposes, (B) determination of the terms and conditions of all Company
borrowings and the identity of the lender thereof, and (C) making of any
expenditure or incurrence of any obligation by or for the Company, other than
expenditures set forth in the Annual Budget; provided, however, that if
emergency repairs to the Project are necessary to avoid imminent danger of
injury to the Project or to an individual or to prevent a violation of
applicable law, the Administrative Member may make such expenditures as may be
necessary to alleviate such situation and shall promptly notify the Members of
the event giving rise to such repairs and the actions taken with respect
thereto;

 

(iii)          approval of any lease covering any portion of the Project or any
amendment to any such lease whose terms do not conform in all material respects
to the leasing parameters approved in the Annual Budget;

 

(iv)          approval of: replacements of any property manager; zoning changes,
reciprocal operating agreements, cross-easement agreements and similar
agreements; the amount of reserves for capital improvements, replacements and
purchases to the extent not addressed by the Annual Budget; modifications of any
of the foregoing; provided, however, that the Administrative Member may, to the
extent included in the Annual Budget, (A) authorize and execute, in the ordinary
course of business and on usual and customary terms in the industry, maintenance
and service contracts for the Project , which are terminable without penalty to
the Company or its Members, on not greater than 30 days’ notice, and (B) approve
in the ordinary course of business and on usual and customary terms in the
industry on-site personnel, leasing agents, property maintenance contractors,
technical advisors, and similar service providers engaged by the property
manager;

 

(v)           taking of any legal action, except initiating action to collect
rentals and other amounts payable to the Company under leases and other
occupancy agreements

 

14

--------------------------------------------------------------------------------


 

affecting the Project or to dispossess any occupant who is in default in its
obligations to the Company and defending against tenant claims and liability
claims for which the Company maintains insurance;

 

(vi)          filing of any petition or consenting to the filing of any petition
which would subject the Company to a Bankruptcy;

 

(vii)         selection of accountants;

 

(viii)        entering into any agreement with any Member or any Affiliate
thereof;

 

(ix)          making any distributions of Available Cash Flow by the Company or
deciding the amounts that should be distributed, provided that the
Administrative Member shall have the authority to and shall distribute Available
Cash Flow on a monthly basis to the extent contemplated by the Annual Budget;

 

(x)           making any decisions regarding any environmental matter relating
to the Project and adoption of and implementation of any operation and
maintenance program or any other program to remove or otherwise remediate
hazardous materials;

 

(xi)          causing the Company to dissolve, terminate or liquidate, merge or
consolidate with or into any Person, (regardless of whether the Company is the
surviving entity), convert into any other form of entity or to enter into any
agreement to do so;

 

(xii)         guaranteeing the indebtedness of, or making loans to, any Person;

 

(xiii)        taking any act in contravention of this Agreement or which would
make it impossible to carry on the business of the Company;

 

(xiv)        confessing any judgment against the Company; and

 

(xv)         making an investment in any Person other than the Company or the
Owner.

 

6.2          [Reserved.]

 

6.3          Meetings of Members; Voting.

 

(a)           Regular Meetings.  The Members shall hold annual meetings after
the Administrative Member submits an Annual Business Plan to the Members for
their review.  The Members shall discuss the Project and discuss such other
matters regarding Company business as the Members may elect.

 

(b)           Special Meetings.  Special meetings of the Members may be called
by any Member at any time by delivering at least 5 Business Days’ prior notice
thereof to each other Member to discuss such matters regarding Company business
as the Members may elect.  Meetings of Members may be held by telephone.

 

15

--------------------------------------------------------------------------------


 

(c)           Action at Meetings.  Notwithstanding that a meeting may have been
validly called in accordance with this Section 6.3, no action may be approved at
any such meeting without the approval of all Members, regardless of whether all
Members are present.

 

ARTICLE 7
ALLOCATIONS AND DISTRIBUTIONS

 

7.1          Allocations.  After giving effect to the Regulatory Allocations set
forth in Section 7.2, Net Profit or Net Loss (and to the extent necessary to
achieve the resulting Capital Account balances described below, any allocable
items of gross income, gain, loss and expense includable in the computation of
Net Profit and Net Loss) for each Taxable Year (or other applicable period)
shall be allocated among the Members during such Taxable Year (or other
applicable period), in such a manner as shall cause the Capital Accounts of the
Members (as adjusted to reflect all Regulatory Allocations and all distributions
through the end of such Taxable Year (or other applicable period)) to equal, as
nearly as possible, (a) the amount such Members would receive if all assets of
the Company on hand at the end of such Taxable Year (or other applicable period)
were sold for cash equal to their Book Value, all liabilities of the Company
were satisfied in cash in accordance with their terms (limited in the case of
non-recourse liabilities to the Book Value of the property securing such
liabilities) and all remaining or resulting cash were distributed to the Members
under Section 7.4 minus (b) such Member’s share of Minimum Gain and Member
Minimum Gain, computed immediately prior to the hypothetical sale of assets.

 

7.2          Regulatory Allocations.  Notwithstanding anything to the contrary
in this Article 7, the following provisions shall be given effect prior to any
allocations of Net Profit or Net Loss set forth in Section 7.1:

 

(a)           If an allocation of Net Loss would cause a Member to have an
Adjusted Capital Account Deficit, such Net Loss shall instead be allocated
(i) first, to Members with positive balances in their Capital Accounts (as
adjusted in accordance with the definition of Adjusted Capital Account Deficit),
in proportion to and to the extent thereof, and (ii) thereafter, among the
Members in accordance with their respective Percentage Interests.

 

(b)           All Nonrecourse Deductions for each Taxable Year shall be
allocated to the Members in accordance with their Percentage Interests.

 

(c)           All Member Nonrecourse Deductions for each Taxable Year shall be
allocated to the Members who bear the economic risk of loss with respect to the
Member Nonrecourse Debt giving rise to such deductions, in accordance with
Treasury Regulation §1.704-2(i)(1).

 

(d)           Any Member who unexpectedly receives an adjustment, allocation or
distribution described in clauses (4), (5) or (6) of Treasury Regulation
§1.704-1(b)(2)(ii)(d) that produces a deficit in its Capital Account shall, to
the extent required by the Treasury Regulations, be allocated items of income
and gain in the amount and manner sufficient to eliminate the deficit in its
Capital Account as quickly as possible.  This Section 7.2(d) is intended to
comply with the “qualified income offset” requirement in Treasury Regulation
§1.704-1(b)(2)(ii)(d)(3), and shall be interpreted consistently therewith.

 

16

--------------------------------------------------------------------------------


 

(e)           If there is a net decrease in Minimum Gain during a Taxable Year,
then before any other allocation is made for such year, the Members shall be
allocated items of income and gain for such year (and, if necessary, subsequent
years) in the amount and in the proportions necessary to satisfy the
requirements of a “minimum gain chargeback” under Treasury Regulation
§1.704-2(f).

 

(f)            If there is a net decrease in Member Minimum Gain during a
Taxable Year, then before any other allocation is made for such year, the
Members shall be allocated items of income and gain for such year (and, if
necessary, subsequent years) in the amount and in the proportions necessary to
satisfy the requirements of a partner nonrecourse debt minimum gain chargeback
under Treasury Regulation §1.704-2(i)(4).

 

(g)           The allocations set forth in this Section 7.2 (the “Regulatory
Allocations”) are intended to comply with certain requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code and are intended to be
read consistently therewith. The Members intend that, to the extent possible,
all Regulatory Allocations shall be offset with other Regulatory Allocations or
with special allocations of other items of Company income, gain, loss, or
deduction pursuant to this Section 7.2.  Therefore, notwithstanding any other
provision of this Section 7.2(g) (other than the Regulatory Allocations),
Administrative Member shall make such offsetting allocations of Company income,
gain, loss or deduction in whatever manner it reasonably determines is
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance which such Member would have had if the Regulatory Allocations were not
part of this Agreement.  In exercising its discretion under this Section 7.2,
Administrative Member shall take into account future Regulatory Allocations
under this Section 7.2 that, although not yet made, are likely to offset other
Regulatory Allocations previously made under this Section 7.2.

 

7.3          Tax Allocations.

 

(a)           Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Section 704(c) of the Code so as
to take account of any variation between the adjusted basis of such property to
the Company for federal income tax purposes and its Book Value.  If the Book
Value of any Company asset is adjusted pursuant to Treasury Regulation
§1.704-1(b)(2)(iv)(f), subsequent allocations of items of taxable income, gain,
loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Section 704(c) of the
Code.

 

(b)           Allocations of tax credits, tax credit recapture, and any items
related thereto shall be allocated to the Members in accordance with their
respective Percentage Interests.

 

(c)           Allocations pursuant to this Section 7.3 are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any

 

17

--------------------------------------------------------------------------------


 

Member’s Capital Account or share of profits, losses, distributions or other
Company items pursuant to any provision of this Agreement.

 

7.4          Distributions.  Administrative Member shall distribute the
Available Cash Flow in the amounts and on the dates contemplated by the Annual
Budget (or as otherwise approved by the Members) in the following order of
priority:

 

(a)           first, to each Member pro rata, in proportion to each such
Member’s accrued and unpaid Priority Preference Amounts, in an amount up to the
accrued and unpaid Priority Preference Amount of each such Member;

 

(b)           next, to each Member pro rata, in proportion to each such Member’s
Undistributed Priority Capital, in an amount up to the Undistributed Priority
Capital of each such Member;

 

(c)           next, to each Member pro rata, in proportion to each such Member’s
Undistributed Capital, in an amount up to the Undistributed Capital of each such
Member; and

 

(d)           thereafter, to the Members pro rata, in proportion to their
Distribution Percentages.

 

7.5          Limitations on Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of its Membership Interest in the Company if such
distribution would violate Section 18 607 of the Delaware Act or other
applicable law.

 

7.6          Withholding.

 

(a)           If the Company is obligated to pay any amount to a Governmental
Entity (or otherwise makes a payment to a Governmental Entity) that is
specifically attributable to a Member or a Member’s status as such (including
federal and state withholding taxes, state personal property taxes, and state
unincorporated business taxes), then such Member shall indemnify the Company in
full for the entire amount paid (including interest, penalties and related
expenses).  Administrative Member may offset distributions to which a Member is
otherwise entitled under this Agreement against such Member’s obligation to
indemnify the Company under this Section 7.6.  A Member’s obligation to make
payments to the Company under this Section 7.6 shall survive the termination,
dissolution, liquidation and winding up of the Company, and for purposes of this
Section 7.6, the Company shall be treated as continuing in existence.

 

(b)           Each Member shall provide Administrative Member and the Company
with any information available to such Member, representations, certificates or
forms relating to such Member (or its direct or indirect owners or account
holders) that are requested from time to time by Administrative Member and that
Administrative Member determines in good faith are necessary in order for the
Company or any Company subsidiary to (i) satisfy any requirement imposed under
Code Sections 1471 through 1474 in order to avoid any withholding required under
Code Sections 1471 through 1474 (including any withholding upon any payments to
such Member under this Agreement) or (ii) comply with any reporting or
withholding requirements

 

18

--------------------------------------------------------------------------------


 

under Code Sections 1471 through 1474. In addition, each Member shall take such
actions as Administrative Member may reasonably request in connection with the
foregoing.

 

7.7          Special Allocation.  Notwithstanding anything to the contrary in
Article 7, prior to the application of Section 7.1 for any Taxable Year (or
other applicable period) in which a state or local transfer tax payment
identified on Schedule I to this Agreement is paid or accrued, and to the extent
attributable to cash contributions made by CPPT, such payment shall not be taken
into account in computing Net Profit or Net Loss and the Company shall specially
allocate any item of loss or deduction that is attributable to such payment 100%
to CPPT.

 

7.8          Loan Proceeds Distribution.  Notwithstanding anything contained in
Section 7.4 to the contrary, upon the consummation of the $10,400,000 loan from
Wells Fargo Bank, National Association to the Company, the loan proceeds (net of
closing costs) will be distributed to the Members pro rata, in proportion to
their Distribution Percentages.

 

ARTICLE 8
BOOKS AND RECORDS

 

8.1          Records and Accounting.  The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to Section 8.3 or pursuant
to applicable laws.  All matters concerning:  (a) the determination of the
relative amount of allocations and distributions among the Members pursuant to
this Agreement, and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined jointly by the Members.

 

8.2          Fiscal Year.  The fiscal year of the Company shall end on
December 31 of each year or such other annual accounting period as may be
established jointly by the Members (the “Fiscal Year”).

 

8.3          Reports.

 

(a)           The Company shall deliver or cause to be delivered to each Member,
within 30 days after the end of each Fiscal Year, an annual report containing
the following:

 

(i)            consolidated statements of income and cash flows of the Company
and its Subsidiaries for such Fiscal Year, and a consolidated balance sheet of
the Company and its Subsidiaries as of the end of such Fiscal Year, all prepared
in accordance with generally accepted accounting principles, consistently
applied, and audited by an independent certified accountant or firm; and

 

(ii)           a statement of changes in the Member’s equity and the Member’s
Capital Account balance for such Fiscal Year.

 

(b)           The Company shall use reasonable efforts to deliver or cause to be
delivered, within 60 days after the end of each Fiscal Year, to each Person who
was a holder of a

 

19

--------------------------------------------------------------------------------


 

Membership Interest at any time during such Fiscal Year all information
necessary for the preparation of such Person’s U.S. federal and state income tax
returns.

 

8.4          Accounts.  Administrative Member shall establish and maintain one
or more separate bank and investment accounts and arrangements for Company funds
in the Company’s name with financial institutions and firms selected jointly by
the Members.

 

8.5          Other Information.  In addition to the other rights specifically
set forth in this Agreement, each Member shall be entitled to all information to
which that Member is entitled to have access pursuant to Section 18-305(a) of
the Delaware Act under the circumstances and subject to the conditions therein
stated.

 

8.6          Company Funds.  The Company may not commingle the Company’s funds
(including the funds of any Subsidiary) with the funds of any Member or the
funds of any Affiliate of any Member.

 

8.7          Annual Budgets.

 

(a)           The initial Annual Budget covering the period beginning on the
Effective Date and ending on December 31, 2012, will be submitted by the
Administrative Member to the other Member as soon as practicable after the
Effective Date, with the expectation that the proposed Budget will be reviewed,
revised and approved by the Members within 30 days of the Effective Date.

 

(b)           No later than 60 days prior to the commencement of each Fiscal
Year commencing with the Fiscal Year beginning on January 1, 2013, the
Administrative Member shall submit a proposed Annual Budget for the Company for
such applicable Fiscal Year.

 

(c)           The Members shall review and, if acceptable, approve the proposed
Annual Budget.  An Annual Budget for a particular Fiscal Year shall not become
effective, however, until such Annual Budget has been approved by the Members.

 

(d)           If the Members fail to approve an Annual Budget for any Fiscal
Year (or portion thereof) prior to the commencement thereof, then pending a
final resolution of the dispute with respect to the Annual Budget, the
Administrative Member shall continue to manage, maintain, supervise, direct, and
operate the Company, but all expenditures must be approved by the Members except
for:  (1) those expenditures that are required to be paid in order to keep the
Company operating (i.e., utility costs, insurance costs, taxes, salaries and
wages, third-party leasing fees, if applicable, and similar costs and expenses);
and (2) debt service payments under any Project Loan.

 

(e)           After an Annual Budget has been approved, the Administrative
Member has the right from time to time during the applicable Fiscal Year to
submit proposed revisions to the Annual Budget to the Members for their
approval.  Such proposed revisions to the Annual Budget shall not be effective
until approved by the Members.  Once approved, such revisions shall be
incorporated in and become a part of the Annual Budget for the remaining portion
of the applicable Fiscal Year.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 9
TAX MATTERS

 

9.1          Tax Matters.

 

(a)           Lion is hereby designated as the “Tax Matters Member” of the
Company for purposes of Section 6231(a)(7) of the Code, and shall represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and shall have the right to expend Company funds for
professional services reasonably incurred in connection therewith.  Each Member
shall cooperate with the Company and do, or refrain from doing, any or all
things reasonably requested by the Company with respect to the conduct of such
proceedings.  The Tax Matters Member shall keep all Members fully informed of
the progress of any examinations, audits or other proceedings, and all Members
shall have the right to participate at their expense in any such examinations,
audits or other proceedings.  Notwithstanding the foregoing, neither the Tax
Matters Member nor any other person shall settle or otherwise compromise any
issue in any such examination, audit or other proceeding without first obtaining
approval of the Members.

 

(b)           Within ten (10) days of the receipt of any notice from the
Internal Revenue Service or any other taxing authority in any administrative
proceeding against the Company relating to the determination of any Company item
of income, gain, loss, deduction or credit, a copy of such notice shall be given
to each Member.

 

9.2          Tax Returns.  The Company shall cause to be prepared and filed all
necessary federal, state and local income tax returns for the Company, and shall
make any elections Administrative Member may deem appropriate and in the best
interests of the Members.  Each Member shall furnish to the Company all
pertinent information in such Member’s possession relating to Company operations
that is necessary to enable the Company’s income tax returns to be timely
prepared and filed.

 

9.3          Tax Elections.  The Taxable Year shall be the Fiscal Year unless
the Members shall determine otherwise in compliance with applicable laws.
Administrative Member shall, at the request of a Member, determine whether to
make or revoke any available election pursuant to the Code, including, without
limitation, an election in accordance with Section 754 of the Code, so as to
adjust the basis of Company property in the case of a distribution of property
within the meaning of Section 734 of the Code, and in the case of a transfer of
a Company interest within the meaning of Section 743 of the Code.  Each Member
shall, upon request of Administrative Member, supply the information necessary
to give effect to any such election.

 

9.4          Taxation as Partnership.  The Company shall be treated as a
partnership for U.S. federal income tax purposes.

 

9.5          REIT Compliance.  The Company shall at all times conduct its
business activities and operations (and shall cause any entity in which the
Company owns a direct or indirect interest to conduct its business activities
and operations) so that if the Company were otherwise treated as a REIT for
federal income tax purposes, the Company would satisfy the

 

21

--------------------------------------------------------------------------------


 

“95% of gross income test” set forth in Section 856(c)(2) of the Code, the “75%
of gross income test” set forth in Section 856(c)(3) of the Code and the “asset
tests” set forth in Section 856(c)(4) of the Code.  The Company shall refrain
from taking any action (and shall not permit any entity in which the Company
owns a direct or indirect interest to take any action) which (i) could adversely
affect the status of any direct or indirect owner of CPPT or Lion as a REIT, or
(ii) could result in the imposition of any tax under Code Section 857 or Code
Section 4981 on any direct or indirect owner of CPPT or Lion.  In addition, the
Company shall not sell, assign or otherwise transfer of any asset (and shall not
permit any entity in which the Company owns a direct or indirect interest to
sell, assign or transfer any asset) unless the Company shall have received
advice from counsel to the Company that such sale, assignment or transfer would
not constitute a “prohibited transaction” within the meaning of
Section 857(b)(6)(B)(iii) of the Code.

 

ARTICLE 10
LIMITATION ON LIABILITY; INDEMNIFICATION
AND CONFLICT OF INTERESTS

 

10.1        Limitation on Liability.

 

(a)           Except as otherwise provided herein, no Covered Person shall be
liable to the Company or to any Member for any act or omission performed or
omitted by such Covered Person pursuant to authority granted to such Covered
Person by this Agreement; provided that, except as otherwise provided herein,
such limitation of liability shall not apply to the extent the act or omission
was attributable to such Covered Person’s gross negligence, willful misconduct
or knowing violation of law or this Agreement.  No Member shall be liable to the
Company or any Member for any action taken by any other Member.  To the extent
that, at law or in equity, a Covered Person has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to the Members, any
Covered Person acting under this Agreement or otherwise shall not be liable to
the Company or any Member for its good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent they expressly
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the Members to modify such other duties and
liabilities of such Covered Person.  No Covered Person shall be personally
liable to the Company or any Member for any error of judgment made in good faith
by a responsible officer or officers of the Covered Person, except to the extent
that such Covered Person engaged in conduct constituting gross negligence or
willful misconduct.  Except as otherwise provided in this Section 10.1(a), no
Covered Person shall be liable to the Company or any Member for any mistake of
fact or judgment by the Covered Person in conducting the affairs of the Company
or otherwise acting in respect of and within the scope of this Agreement, except
to the extent that such Covered Person’s conduct constituted gross negligence,
willful misconduct or knowing violation of law or this Agreement.

 

(b)           Whenever this Agreement or any other agreement contemplated herein
provides that a Person shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member, such Person shall
determine such appropriate action or provide such terms considering, in each
case, the relative interests of each party to such agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable U.S. generally accepted
accounting practices or principles.  Whenever in this Agreement or any other
agreement contemplated herein

 

22

--------------------------------------------------------------------------------


 

a Person or Persons are permitted or required to take any action or to make a
decision in its or their “sole discretion” or “discretion,” with “complete
discretion” or under a grant of similar authority or latitude, such Person or
Persons shall be entitled to consider such interests and factors as it or they
desire, provided that, such Person or Persons shall act in good faith.

 

(c)           Whenever in this Agreement a Person is permitted or required to
take any action or to make a decision in his “good faith” or under another
express standard, such Person shall act under such express standard and, to the
extent permitted by applicable law, shall not be subject to any other or
different standards imposed by this Agreement or any other agreement
contemplated herein, and, notwithstanding anything contained herein to the
contrary, so long as such Person acts in good faith, the resolution, action or
terms so made, taken or provided by such Person shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon such Person or any of its Affiliates.

 

10.2        Indemnification of Covered Persons.

 

(a)           The Company shall indemnify and hold harmless a Covered Person to
the fullest extent permitted under the Delaware Act, as the same now exists or
may hereafter be amended, substituted or replaced (but, in the case of any such
amendment, substitution or replacement only to the extent that such amendment,
substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including attorneys’
fees, judgments, fines, excise taxes or penalties) reasonably incurred or
suffered by such Covered Person (or one or more of such Person’s Affiliates) in
connection with, relating to, or arising out of the business and operations of
the Company; provided that no Covered Person shall be indemnified for any
expenses, liabilities and losses suffered or incurred that are attributable to
such Person’s gross negligence, willful misconduct or knowing violation of law
or this Agreement.  Expenses, including attorneys’ fees, incurred by any such
Indemnified Person in defending a proceeding shall be paid by the Company in
advance of the final disposition of such proceeding, including any appeal
therefrom, upon receipt of an undertaking by or on behalf of such Covered Person
to repay such amount if it shall ultimately be determined that such Covered
Person is not entitled to be indemnified by the Company.

 

(b)           Notwithstanding anything contained herein to the contrary
(including in this Section 10.2), any indemnity by the Company relating to the
matters covered in this Section 10.2 shall be provided out of and to the extent
of Company assets only and, no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or (except as required pursuant to Section 4.7(c)) shall be
required to make additional Capital Contributions or loans to help satisfy such
indemnity of the Company.

 

10.3        Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article 10 shall not be
exclusive of any other right which a Director or other Person indemnified
pursuant to Section 10.2 may have or hereafter acquire under any law (common or
statutory), provision of the Certificate or this Agreement, vote of Members or
otherwise.

 

23

--------------------------------------------------------------------------------


 

10.4        Insurance.  The Company may purchase and maintain insurance, at its
expense, to protect itself and any Person who is an indemnified Person under
this Article 10 against any expense, liability or loss whether or not the
Company would have the power to indemnify such Person against such expense,
liability or loss under this Article 10.

 

10.5        Savings Clause.  If this Article 10 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Director or any
other Person indemnified pursuant to this Article 10 as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the full extent permitted by any
applicable portion of this Article 10 that shall not have been invalidated and
to the fullest extent permitted by applicable law.

 

10.6        Conflicts of Interest and Transactions with Affiliates.

 

(a)           Subject to the other express provisions of this Agreement or in
any other agreement among any Member or any Affiliate of any Member and the
Company, any Member and any Affiliate of any Member may conduct any business or
activity whatsoever without any accountability to the Company or any Member even
if such business or activity directly or indirectly competes with the business
of the Company.  This Agreement shall not give the Company or any Member of any
Affiliate of any Member any interest in, or right to, any such business or
activity or any proceeds, income or profit thereof or therefrom.  No Member or
any Affiliate of any Member shall be obligated hereunder to offer any business
opportunity to the Company or any other Member or any Affiliate of any Member.

 

(b)           The Administrative Member may not, on behalf of the Company and/or
any Subsidiary, enter into any transaction, agreement or contract with any
Person that is a Member, an Affiliate of any Member, and/or an Affiliate of the
Company and/or any Subsidiary, unless such transaction, agreement or contract is
approved by the Members pursuant to Section 6.1(c).  Under all circumstances,
the terms to the Company and/or any Subsidiary of any such transaction,
agreement or contract involving the Company and/or any Subsidiary with any
Member, any Affiliate of any Member, and any Affiliate of the Company and/or any
Subsidiary, including the amount of fees to be paid by the Company and/or any
Subsidiary to such Person, shall be competitive with the terms of similar
transactions, agreements or contracts obtained by persons in the same business
as the Company and/or any Subsidiary in arms-length agreements with unrelated
parties.

 

(c)           Notwithstanding anything set forth in this Agreement to the
contrary, if the Company shall enter into an agreement with a Member or an
Affiliate of such Member, and such Member or its Affiliate shall breach such
agreement, then the non-Affiliate Member shall have the sole authority to take
all actions and make all decisions on behalf of the Company concerning the
enforcement of the Company’s rights under such agreement with respect to such
breach; provided that such Member shall not have the right to terminate any such
agreement unless a default, beyond the expiration of any applicable notice
and/or cure periods, shall have occurred under such agreement or any other
condition for the termination of such agreement shall have occurred.  A Member
terminating such agreement in accordance with the foregoing

 

24

--------------------------------------------------------------------------------


 

provisions may, on behalf of the Company, enter into an agreement on market
terms with another party to provide substantially the same services.

 

(d)           CPPT shall be entitled to exercise on behalf of the Company and at
the expense of the Company the Company’s rights under and to enforce on behalf
of the Company, all agreements between the Company and an Affiliate of the
Administrative Member, all without the consent or approval of any other party
hereto.

 

ARTICLE 11
RESTRICTIONS ON TRANSFER; EXIT MECHANISM

 

11.1        Withdrawal or Transfer.  A Member shall not voluntarily withdraw as
a Member of the Company (or voluntarily take any action or fail to take any
action which results in such withdrawal), or assign, transfer, pledge, encumber
or otherwise dispose of all or any part of its interest in the Company, unless
(a) such assignment or transfer, with respect to Lion, is to LIT or an Affiliate
of LIT, and with respect to CPPT, is to CPPT Parent or an Affiliate of CPPT
Parent (any such assignee or transferee, a “Permitted Transferee”) or (b) the
other Member consents to such action, which consent may be granted or withheld
in such Member’s sole discretion.  For purposes of this Section 11.1, any
transfer, pledge or disposition of the membership interests in CPPT or issuance
of new membership interests in CPPT that would result in CPPT Parent or an
Affiliate ceasing to be the managing member of CPPT shall constitute a transfer
of the interest of CPPT in the Company subject to the requirements of this
Section.  Similarly, any transfer, pledge or other disposition of the
partnership interests in Lion or issuance of new partnership interests that
would result in LIT or an Affiliate ceasing to be the general partner of Lion
shall constitute a transfer of the interest of Lion in the Company subject to
the requirements of this Section.

 

11.2        Substitute Member.  No transferee of a Member’s interest in the
Company shall have any right to become a substitute Member unless:

 

(a)           the transferor expressly grants to the transferee such right;

 

(b)           the transferor or the transferee pays or reimburses the Company
for its expenses in connection therewith;

 

(c)           with respect to a transfer to a person other than a Permitted
Transferee, the continuing Member consents in writing to such substitution,
which consent may be granted or withheld in such Member’s sole discretion; and

 

(d)           the transferee executes a counterpart of this Agreement (as then
in effect) and such other documents as may be reasonably required to confirm the
transferee’s undertaking to be bound by this Agreement.

 

11.3        Rights of Assignees.  Except as required by operation of law, the
Company shall not be obligated for any purpose whatsoever to recognize the
assignment by a Member of its interest in the Company unless made in accordance
with the requirements of this Article.  Any person who is an assignee of all or
any portion of a Member’s interest in the Company, but does not become a Member
and desires to make a further assignment of such interest, shall be subject

 

25

--------------------------------------------------------------------------------


 

to all of the provisions of this Article 11 to the same extent and in the same
manner as if such person were the Member executing this Agreement.

 

11.4        Forced Sale.  Notwithstanding the other provisions of this
Agreement, from and after the Lock-Out Date, any Member may (in its sole and
absolute discretion) cause the Company to sell the Project after first providing
a right of first offer to the other Member in accordance with the following
provisions:

 

(a)           If a Member desires to sell the Project (the “Triggering Member”),
such Member shall provide written notice (the “Forced Sale Notice”) to the other
Member (the “Non-Triggering Member”) stating such desire and setting forth the
total purchase price under which the Triggering Member would sell the Project,
which shall be the current value of the Project established by the most recent
appraisal of the Project prepared by Altus Group (or any successor to Altus
Group) (the “Altus Appraisal”) (the “Sales Price”).

 

(b)           The Non-Triggering Member within sixty (60) days after receipt of
the Forced Sale Notice must give written notice to the Triggering Member of the
Non-Triggering Member’s election to either (i) purchase the Membership Interest
of the Triggering Member in the Company for the amount the Triggering Member
would have received had the Project been sold for the Sales Price after the
liabilities of the Company are satisfied and the assets of the Company
distributed in cash as provided in Section 12.4; or (ii) permit the Triggering
Member to force a sale of the Project.  Failure of the Non-Triggering Member to
respond within such 60-day period shall be an election to permit the Triggering
Member to force a sale of the Project as provided in subclause (ii) above.

 

(c)           If the Non-Triggering Member elects to purchase the Membership
Interest of the Triggering Member and is satisfied with the Sales Price, such
purchase and sale shall close within forty-five (45) days after the
Non-Triggering Member has notified the Triggering Member of its election
pursuant to subsection (b) above.  If the Non-Triggering Member elects to
purchase the Membership Interest but is not satisfied with the Sales Price, then
the Non-Triggering Member may request an update of the Altus Appraisal in
connection with its election, and the purchase and sale shall close within
forty-five (45) days after the adjusted Sales Price has been established by the
updated appraisal.  Upon completion of the sale, the Triggering Member shall
have no further right, title or interest in the Company to the Project or any
other right, entitlement or interest of either.  The Triggering Member shall do
those acts and provide and execute and acknowledge (as needed) all such
documents and instruments as necessary to the completion and effectuation of
such transaction, including, but not limited to, execution of a quitclaim deed
(if required or advised by counsel for the Company of if required by a title
insurance company to provide clear title free and clear of any claim or interest
of such Triggering Member in or to the Project or to permit the Company to sell
the Project).  The Triggering Member shall be indemnified from all Company
liabilities, and the Company and the Non-Triggering Member shall use all
reasonable efforts to obtain releases for the benefit of the Triggering Member
from any personal liability or continuing obligations with respect to Company
indebtedness or other Company obligations associated with the Project for which
the Triggering Member or any Affiliate of the Triggering Member may have
personal liability.

 

26

--------------------------------------------------------------------------------


 

(d)           If the Non-Triggering Member does not elect to purchase the
Membership Interest of the Triggering Member as provided above, the Triggering
Member shall have the right to cause the Company to sell the Project to an
unaffiliated third party in an arm’s length transaction at a price comparable to
the Sales Price.  In order to effect any such sale of the Project, the
Triggering Member may unilaterally cause the Company to take any action
reasonably necessary in connection with such sale, including without limitation
engaging one or more real estate brokers or marketing agents at reasonable and
customary commercial rates, obtaining title commitments and other material to
facilitate the marketing and sale of the Project.  If the Project is not sold
and the transfer is not consummated within nine (9) months of the Forced Sale
Notice, a sale of the Project shall then again become subject to the provisions
of this section.  In addition, the Non-Triggering Member’s right of first offer
shall remain applicable to any proposed sale on modified terms from those set
forth in the Forced Sales Notice if the purchase price under the proposed sale
is less than ninety-five percent (95%) of the Sales Price (provided the
Non-Triggering Member shall have only thirty (30) days to respond to a right of
first offer if the Triggering Member decides to reduce the Sales Price by five
percent (5%) or more from the most recently proposed Sales Price).

 

ARTICLE 12
DISSOLUTION, LIQUIDATION AND TERMINATION

 

12.1        No Dissolution.  Except as otherwise set forth in this Section 12.1,
the Company intends to have perpetual existence.  The bankruptcy or dissolution
of a Member, or the admission of additional members or substitute members shall
not cause a dissolution of the Company, and the Company shall continue in
existence notwithstanding such an event, subject to the terms and conditions of
this Agreement.

 

12.2        Events Causing Dissolution.  The Company shall be dissolved and its
affairs shall be wound up upon the occurrence of any of the following events:

 

(a)           the written consent of the Members;

 

(b)           the entry of a decree of judicial dissolution of the Company under
the Delaware Act; or

 

(c)           the sale of the Company (whether by merger, consolidation or sale
of substantially all of the assets of the Company) other than to an Affiliate of
the Company.

 

12.3        Notice of Dissolution.  Upon the dissolution of the Company, the
Administrative Member shall promptly notify the Members of such dissolution.

 

12.4        Liquidation.  Upon dissolution of the Company, Administrative Member
shall act as liquidator or may appoint one or more Members or other Persons as
liquidator (the “Liquidating Trustee”).  The Liquidating Trustee shall proceed
diligently to wind up the Company’s affairs; provided, however, that a
reasonable time shall be allowed for the orderly liquidation of the assets of
the Company and the satisfaction of liabilities to creditors so as to enable the
Members to minimize the normal losses attendant upon a liquidation.  The Members
shall continue to share Profits and Losses during liquidation in the same
proportions, as specified

 

27

--------------------------------------------------------------------------------


 

in Article 7 hereof, as before liquidation.  The proceeds of liquidation shall
be distributed in the following order and priority:

 

(a)           to creditors of the Company, including Members who are creditors,
to the extent permitted by law, in satisfaction of the liabilities of the
Company (whether by payment or the making of reasonable provision for payment
thereof, including, without limitation, the establishment of a cash escrow fund
for contingent liabilities in such amounts and such term as the Liquidating
Trustee may reasonably determine); and

 

(b)           to the Members in accordance with Section 7.4.

 

12.5        Termination.  The Company shall terminate when all of the assets of
the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in Section 12.4(b) and the Certificate shall have been
canceled in the manner required by the Delaware Act.

 

12.6        Claims of the Members.  The Members and former Members shall look
solely to the Company’s assets for the return of their Capital Contributions,
and if the assets of the Company remaining after payment of or due provision for
all debts, liabilities and obligations of the Company are insufficient to return
such Capital Contributions, the Members and former Members shall have no
recourse against the Company or any other Member.

 

12.7        Deficit Capital Accounts.  Notwithstanding anything to the contrary
contained in this Agreement, and notwithstanding any custom or rule of law to
the contrary, to the extent that the deficit, if any, in the Capital Account of
any Member results from or is attributable to deductions and losses of the
Company (including non-cash items such as depreciation), or distributions of
money pursuant to this Agreement, upon dissolution of the Company such deficit
shall not be an asset of the Company to bring the balance of such Member’s
Capital Account to zero.

 

ARTICLE 13
MISCELLANEOUS

 

13.1        Notices.  All notices, approvals, consents, and other communications
hereunder shall be in writing and be deemed given when delivered (a) if given by
reputable next business day courier service providing receipt of delivery, one
Business Day after delivery of such notice to the courier service or (b) if
given by certified mail, return receipt requested, postage prepaid, three
Business Days after delivery of such notice to the Postal Service, or (c) if
given in any other manner, upon receipt.  Notices shall be addressed to the
parties hereto at their addresses set forth below or to the Company care of both
Members.  Except for notices alleging a breach or default by a Member or
demanding performance, notices may be given by electronic means of delivery,
including facsimile and email (provided that email requires the sender to obtain
a read receipt).  Any Member shall have the right to designate a new address for
receipt of notice by notice to that effect addressed to the Members and/or the
Company and delivered as aforesaid.  Such notice shall be made a permanent part
of the Company records.  Until otherwise advised by a Member as set forth above,
notices to such Member shall be addressed as follows:

 

28

--------------------------------------------------------------------------------


 

If to CPPT:

 

c/o Clarion Partners

230 Park Avenue

New York, NY 10169

Attention:  Michael O’Connor

Facsimile No.:  212-

E-mail: michaeloconnor@clarionpartners.com

 

and

 

If to Lion:

 

c/o Clarion Partners

2650 Cedar Springs Road, Suite 850

Dallas, Texas 75201

Attn:       Mr. David Confer

Fax:        214-647-4901

Email:    david.confer@clarionpartners.com

 

and

 

c/o Clarion Partners

2650 Cedar Springs Road, Suite 850

Dallas, Texas 75201

Attn:       John Killian

Fax:        214-647-4901

Email:    john.killian@clarionpartners.com

 

In addition, copies of any notice alleging a breach or default by a Member or
demanding performance shall be simultaneously given as follows:

 

For notices to CPPT:

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, IL 60606

Attn:  Jeffrey A. Usow

Fax:  312-706-8725

E-mail:  jusow@mayerbrown.com

 

For notices to Lion:

 

c/o Clarion Partners

2650 Cedar Springs Road, Suite 850

Dallas, Texas 75201

Attn:    Mr. James C. Hendricks

 

and

 

29

--------------------------------------------------------------------------------


 

Vinson & Elkins L.L.P.

2001 Ross Avenue, Suite 3800

Dallas, Texas 75201

Attn:     Joel L. Ross, Esquire

 

13.2        Offset.  Whenever the Company is to pay any sum to a Member, any
amounts that such Member owes to the Company may be deducted from that sum
before payment.

 

13.3        Amendment or Modification.

 

(a)           Except as may otherwise expressly be provided in this Agreement,
in all other cases this Agreement may be amended or modified only by a writing
signed by both Members.

 

13.4        Entire Agreement.  This Agreement and those agreements and documents
expressly referred to herein constitute the entire agreement among the parties
hereto and supersede all prior understandings, contracts or agreements by or
among the parties, written or oral, relating to the subject matter hereof.

 

13.5        Post-Acquisition Costs.  Any transfer taxes that may be imposed on
the Project and are not identified on Schedule I will be paid by the Company.

 

13.6        Effect of Waiver or Consent.  A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations hereunder or with respect to the Company is not a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligation of that Person hereunder or with
respect to the Company.  Failure on the part of a Person to complain of any act
of any Person or to declare any Person in default hereunder or with respect to
the Company, irrespective of how long that failure continues, does not
constitute a waiver by that Person of its rights with respect to that default.

 

13.7        Equitable Relief; Remedies Cumulative.  The parties hereto agree and
acknowledge that the rights afforded herein are unique and that any violation of
this Agreement cannot be compensated for in damages alone.  Therefore, in
addition to all other remedies which may be available under applicable law, any
party hereto shall have the right to equitable relief, including, without
limitation, the right to enforce specifically the terms of this Agreement by
obtaining injunctive relief against any violation or non-performance hereof. 
The remedies provided herein are cumulative and are not exclusive of any remedy
that may be available to the parties hereto at law, in equity or otherwise.

 

13.8        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of all of the parties hereto, and, to the extent permitted by this
Agreement, their successors, legal representatives and assigns.

 

13.9        Governing Law; Severability.  This agreement is governed by and
shall be construed in accordance with the laws of the State of Delaware
excluding any conflict-of-laws, rule or principle that might refer the
governance or the construction of this Agreement to the law of another
jurisdiction.  In the event of a direct conflict between the provisions of this
Agreement

 

30

--------------------------------------------------------------------------------


 

and any provision of the Certificate or any mandatory provision of the Delaware
Act, the applicable provision of the Certificate or the Delaware Act shall
control.  If any provision of this Agreement or the application thereof to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
Persons or circumstances shall not be affected thereby and that provision shall
be enforced to the greatest extent permitted by law.

 

13.10      Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

 

13.11      Waiver of Certain Rights.  Each Member irrevocably waives any right
it may have to demand any distributions or withdrawal of property from the
Company or to maintain any action for dissolution (except pursuant to
Section 18-802 of the Delaware Act) of the Company or for partition of the
property of the Company.

 

13.12      Opt-out of Article 8 of the Uniform Commercial Code.  The Members
hereby agree that the Membership Interests shall not be securities governed by
Article 8 of the Uniform Commercial Code of the State of Delaware (and the
Uniform Commercial Code of any other applicable jurisdiction).

 

13.13      No Third Party Beneficiaries.  The provisions hereof are solely for
the benefit of the Company and its Members and are not intended to, and shall
not be construed to, confer a right or benefit on any creditor of the Company or
any other person.

 

13.14      Delivery by Electronic Means.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or as an attachment to an email,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or email to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or email as a defense to the formation of
a contract and each such party forever waives any such defense.

 

13.15      Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

13.16      Representation.  The Company has not been represented by counsel in
connection with the formation of the Company and the drafting and negotiation of
this Agreement.  Lion (and not the Company) has been represented by Vinson &
Elkins L.L.P., and the CPPT (and not the Company) has been represented by Mayer
Brown LLP.  The attorneys,

 

31

--------------------------------------------------------------------------------


 

accountants and other experts who perform services for any Member may also
perform services for the Company.  To the extent that the foregoing
representation constitutes a conflict of interest, the Company and each Member
of the Company hereby expressly waives any such conflict of interest.  Each
Member agrees that in the event of any future dispute or litigation between or
among the Members or between any of the Members and the Company, such attorneys
may continue to represent its Members, notwithstanding any dispute and any prior
representation of the Company.

 

13.17      Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document.  All counterparts shall be construed together and shall constitute one
instrument.

 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first above stated.

 

 

LIT INDUSTRIAL LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

LIT Holdings GP, LLC, a Delaware limited liability company, its general partner

 

 

 

 

 

By:

Lion Industrial Properties, L.P., a Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

By:

LIT GP Sub, LLC, a Delaware limited liability company, its general partner

 

 

 

 

 

 

 

 

 

By:

Lion Industrial Trust, a Maryland real estate investment trust, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy Sitzer

 

 

 

 

Name:

Andy Sitzer

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CPPT LEHIGH LLC, a Delaware limited liability company

 

 

 

By:

CPT Real Estate LP, a Delaware limited partnership, its sole Member

 

 

 

 

 

By:

Clarion Partners Property Trust, Inc., a Maryland corporation, its general
partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Michael O’Connor

 

 

 

Name:

L. Michael O’Connor

 

 

 

Title:

Senior Vice President and Secretary

 

33

--------------------------------------------------------------------------------